DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claim(s) 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: the pertinent prior art of record, such as US Patent Nos. 10892640, 10591945, 10424935, 10390307, 10296988, 9176171, 8756556, US Publication No. 20150199606, and in light of such record as a whole under 1302.14 MPEP guidance, does not teach or suggest the combination of claim limitations making the whole of the claims of the claimed invention, particularly as set forth in representative claim(s) 1; in brief and saliently: a method for optimizing the power flow in an electric power network, said electric power network including a plurality of buses interconnected by trans 5mission lines, and locally connected to loads, generators, and storage devices, the method executes an interior point optimization algorithm in a computer system to solve an optimal control problem defined over a time period of interest T, where an objective function associated with said optimal control problem represents a total fuel consumption of the generators for said time 10period of interest T, said objective function depending on a plurality of parameters of said network, bus voltages, generator, and storage devices powers, said parameters of the network allowed to vary over a number N of predefined time intervals each of duration t obtained by subdivisions of said time period of interest 15T, wherein said objective function is subject to constraints of said network, bus voltages, generator, 
storing a KKT system associated with the optimality conditions for the La- 20grangian associated with said objective function and said constraints defined for said time period T, the KKT system including a Hessian matrix H;
reordering the KKT system to obtain a reordered KKT system where the Hessian matrix H after the reordering has an arrowhead structure with di- agonal blocks A., and off diagonal blocks B, comprising several identical 25copies of constant in time matrix B of charging and discharging ratios of said storages device which are:
executing a direct Schur complement based factorization and solution al- gorithm on said reordered KKT system;
returning output parameters for said network, buses, loads, generators, 30and storages devices as a solution of said optimal control problem for each of said time intervals, wherein the time and memory required to achieve the solution to the optimal control problem is drastically reduced over general purpose NLP methods, due to exploitation in the calculations involved in said Schur complement algorithm of the repetition of constant in time block 35matrices B of charging and discharging ratios of the storage devices inside the off diagonal blocks Bn in the reorder KKT system.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FERNANDO N HIDALGO whose telephone number is (571)270-3306.  The examiner can normally be reached on M-F 9:00-7:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amir Zarabian can be reached on 5712721852.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


FERNANDO N. HIDALGO
Primary Examiner
Art Unit 2827



/Fernando Hidalgo/Primary Examiner, Art Unit 2827